OFFICE   OF THE ATTOiNEY  GENERAL      OF TEXAS
                           AUSTIN




ioaorable   Joe Fultz
 county nttorncy
 Qrimes Couuty
fsdcraon,   Tc%ss




                                             ion for   our oonsldor-


                                     th of   tlmk to publish
                                      on-resident      pomom
                                     e bought to be par-
                                  deFthe  provisions of
                                 on’8 AnnotatedCIvil




                   t&ions   and notioea lamed out of tho
     County Court ln probate matters bhall     be return-
     able ~to the Court from vhioh iaaued on the first
     Monday after   the aervioe ls.perSeotedr     All auoh
     notloes  and oitattons   novzequlred   to be posted
     shall be poated at the Court House door ior       not-
     ‘,;~~~an   ten (10    dayg before  the return   d8Y
                All sue h notlooa and oitations    noU re-
     quwed io, be publlshe$ shall beg~blSsbe+~       on08
                                         1 :
t


                              .




    Efonorable   Joe Pultc,. Page      2
          z

          and said publication     shall be not less then
                                   the return dsg thereor.
                                  +atlons    now required
         to be sorvea     orsonally   shall be served at
         ;~~oen      (10 f days before the roturn day
                 . The time of return of tho not100
         for oltctlon    shall bo Slxod bq the Clerk in
         Accordance with the provlslons      of this Act.

                 “sot.?* 2.    All laws requlrlng aervloo of
          oitatlons,      notices,   orders;    or other proceed-
          ings in probate matters for a period of time
       - and in a manner different           from thst herein
          provided, and in confliot          with this.Aot,   ati
          hereby expressly repealed insofar as thoy
          oonfllot     with this Atit, it being the purpose
          of this    Abt to require only ton (10) days
          service,     exclusive   of the’ day of servoice,
          whether such service 18 personal,           by post-
          lng or by publication.         b’hy Probate Statute
          nov In force and not hereby repealed by other
          provlslons of this Act, using the expresslon
           ‘at the next term of Court, * or ‘next regular                               _-
          term, 0 or ‘during term time, @ or other similar
          expwseiom        shall be SO oonstrued 88 to oon-
          form   to  .&is   Aot, and hre hereby amended and ,.
         .modifled as to aooompllsh, the purpose8 set. out
          In this Act.”
                                                                        .._,
                The above quoted Art. XlOa,     as enaoted in 1929
    a& amended ln.1931,     expressly   repeals all 14~8 requlrlng
    e)rvloe   of oitatlons,  ~aotloes,, orders, or other prooeod%ngs
    %n probate matters for a period of tlme and in a sUnor .
    different   from that therein provided.

                 Art. 3600,       Ch. 24 Title 54, V.A.G.8.     (Acts   1876,       .
    p. ‘1203   O.L.,, ,vol. 8,    p. 9561, reads ais Sollousr

                “such cltatlon     shall be personiilly served
          by lotivlng a oopy thereof ulth each person Fe-
          srd¶.ng ln the State entitled     to a share of the
          eatate,   who 18.knoun~’   and, lf thers be any who
          are not known, or who are not resldent8 OS thi8
                      1
                                                 3
                                                                                r
Ronorable          Joe Fultz,   Page   3


           State,   such oltation shall be publlahed for at
           le85t four euooeaaivo wooks in some ncvspaper
           printed ln the county, If them be one, if not,
           then in like manner in one of tho nearest ncwa-
           papora published in the State.      A copy of euch
           publication,   and the afftdavlt   of the publisher
           or printer attached thereto,     shall acconpany tho
           report of the offlcor   serving such clt.atlonra

                   Tho Austin   Court of   Civil   Appeals in Railroad Coa-
mioaion of Texas v. Texas and new Orleens R. Co.,                 42 S.W.
(26)       1031,    held as follow:

                  “The lntention”oS    the Legislature   met be
           gathered from the language of the statute con-
           strued as a whole, giving tho words        used their
           cormon and ordlxuwlly acaepted meanlngg and, if
           the words   employed are free from amblgulty and
           doubt, and express plainly,      clearly,   and dis-
           tinctly   the intent,   according to the natural
           import of the. language used, then no occasion
           arises to look elsewhere.       Stats v, Dolesdenler,
           7 Tox. 106~ Rosenberg v. Shaper, 51 Tex. 140~
           Rcnrl~k v, Hanrlok, 54 Tex. 110~ Boon ‘I. Ghamber-
           lain, 82 Tex. 482, 18 S.W. 656~ hrray         T. State,
           21 TOX. AP$; 631, 2 S.W. 757, 57 ASL* Rep. 623~
           Texas (E P. Ry. Co. V. Railroad Cmlaslon   OS.
           Texas, 105 Tex. 386; 150 S.U.      878;article   10,
           R,S. 1925.*.

                   & Harold8 v. The State,         16 Tex. App. 157, the Court
OS Appeals          held as Sollow~l

                 “when iho nev statute   lx& Itself aomprehends
           the vhdle subject and meate8 a nev, entim and
           independent system respeotiag     the subject mntter,
           It 1s universally   held to repeal and. supemede
           all previous systems and laws Wis~CtiW        the Same
           subject mtter.    (Stlrman V. The State, 21 TeXaB
           7341  Etter V. l4lB8ourl Paoiflo Ralluay Comwu,
           Texas Lav Rovlev, ~01. 2, IVO. 23,)*

                   To like effect,  aeel  Robertson V, state, 159 S.W.
713    J   First    lI~~10na1 Dank v* Lee county cotton 011 Co., 250
 .




Honorable   Joe Fulti,   Page 4
S.W. 313, afflrmod (Corn. App.) 274 S.W. 127~ State    v,
Lntornatlonol  6c ff9 H. R. Co., 57 Tex. 534,

           Art. 3600, V.A.C.S.,     provlded tho length of time
for  the publication   OS a citation   In a probate rJatter; I.e.,
vhero on estate Is sought to be partitioned      and dlstrlbutod
under the provisions     of Ch, 24, Title 54, V.A.C.S. Art. 33lOa,
V.A.C.S.,  is  the latest   expression  of the Lcglslature   vlth
rofercnce  to the longth of time for publication      of citations
In probate matters;    its language Is clear and unanbiauousj
it creates a nev, entire,     and independent ayetem respecting
the subjeot matter) end It repeals all laws ln conflict
thorewlth.    Consequently, Art. 3310a, V.A.C.S.,     controls.

            Therefore,  It Is our oplnlon that citations   by pub-
lication   to non-resident  persons who are Interested In an
ostate sought to be partitioned    and distributed   under the
provisions   of Ch. 24, Title 54, V.A.C.S.,    should be published
once and said publication    should be not less tkin ton (10)
days before the return day thereof.



                                         Yours very truly